[Cite as Cincinnati v. Ohio, 2018-Ohio-4498.]
                IN THE COURT OF APPEALS
            FIRST APPELLATE DISTRICT OF OHIO
                 HAMILTON COUNTY, OHIO



THE CITY OF CINCINNATI,                          :      APPEAL NO. C-170593
                                                        TRIAL NO. A-1701966
       Plaintiff-Appellee,                       :
                                                                O P I N I O N.
 vs.                                             :

THE STATE OF OHIO,                               :

    Defendant-Appellant.                         :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Vacated

Date of Judgment Entry on Appeal: November 7, 2018

Paula Boggs Muething, City Solicitor, Marion E. Haynes and Andrew W. Garth,
Chief Counsel, for Plaintiff-Appellee,

Michael DeWine, Ohio Attorney General, Sarah E. Pierce and Renata Y. Staff,
Assistant Attorneys General, for Defendant-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS



M ILLER , Judge.

       {¶1}    The state of Ohio challenges the trial court’s judgment that certain

provisions of 2016 S.B. 331 (“S.B. 331”) violated the “single-subject” rule in Article II,

Section 15(D) of the Ohio Constitution.         In one assignment of error, the state

contends (1) that the trial court erred in holding that the provisions challenged by the

city did not fall within the bill’s single subject of, according to the state, creating

uniform business regulations across Ohio; and (2) that the trial court inappropriately

severed unchallenged provisions of S.B. 331. The state’s first argument is moot. The

second has merit.

       {¶2}    Those parts of S.B. 331 challenged by the city, collectively referred to

as the bill’s “Small Cell Provisions,” amended R.C. Chapter 4939.                   These

amendments are no longer in effect. All have been replaced or repealed by 2018 H.B.

478, effective August 1, 2018. It is well-established that “[t]he role of courts is to

decide adversarial legal cases and to issue judgments that can be carried into

effect.” Cryan v. Cryan, 152 Ohio St. 3d 484, 2018-Ohio-24, 97 N.E.3d 487, ¶ 9,

citing Fortner v. Thomas, 22 Ohio St. 2d 13, 14, 257 N.E.2d 371 (1970). “Under the

mootness doctrine, American courts will not decide cases in which there is no longer

an actual legal controversy between the parties.” Id., citing In re A.G., 139 Ohio St. 3d
572, 2014-Ohio-2597, 13 N.E.3d 1146, ¶ 37. Since the challenged provisions are no

longer in effect, the first issue raised by the city is moot and we do not address it.

       {¶3}    The trial court also struck as unconstitutional several provisions that

had not been challenged by the city. This included S.B. 331’s amendments to R.C.

4111.02, the minimum wage statute, and enactment of R.C. 4113.85, which relates to

employer-employee relations. Article IV, Section 4(B) of the Ohio Constitution gives

the courts of common pleas original jurisdiction “over all justiciable matters”



                                            2
                     OHIO FIRST DISTRICT COURT OF APPEALS



properly before them. Justiciability is a concept related to mootness, in that there

must be an actual controversy between the parties. Burger Brewing Co. v. Liquor

Control Comm., 34 Ohio St. 2d 93, 97-98, 296 N.E.2d 261 (1973); Waldman v.

Pitcher, 70 N.E.3d 1025, 2016-Ohio-5909, ¶ 20-21 (1st Dist.). “Actual controversies

are presented only when the plaintiff sues an adverse party.” State ex rel. Barclays

Bank PLC v. Court of Common Pleas of Hamilton Cty., 74 Ohio St. 3d 536, 542, 660
N.E.2d 458 (1996).

       {¶4}    The city did not sue for a judgment concerning the constitutionality of

the minimum wage or employer-employee relations law enacted by S.B. 331. Hence,

there was no justiciable controversy relating to those provisions, and the trial court

was without authority to rule on their constitutionality. See Arbino v. Johnson &

Johnson, 116 Ohio St. 3d 468, 2007-Ohio-6948, 880 N.E.2d 420, ¶ 79 (where only

three specific statutes within a bill had been challenged under the single-subject rule,

the court could not determine whether the bill violated the single-subject rule as a

whole).

       {¶5}    We therefore sustain the state’s assignment of error, in part, and

vacate the trial court’s judgment.

                                                                      Judgment vacated.

M OCK , P.J., and Z AYAS , J., concur.


Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            3